DETAILED ACTION
Claims 1-15, 17-21 are pending.
Priority: December 05, 2019
Assignee: RealTek


Allowable Subject Matter
Claims 1-15, 17-21 are allowed. The following is an examiner’s statement of reasons for allowance. Claims 1, 7, 14 each contain the following limitations that distinguish the claims from the prior art:
“…An integrated circuit comprising: a seed register configured to receive a fixed and unique seed sequence and store the unique seed sequence during a manufacturing setup, and configured to generate the unique seed sequence that has not been processed by the seed register, wherein the unique seed sequence corresponds to a specific device using the integrated circuit; a pseudorandom sequence generator comprising a linear feedback shift register coupled to the seed register and configured to receive the seed sequence from the seed register and generate a pseudorandom sequence according to the seed sequence; a combiner coupled to the pseudorandom sequence generator and configured to combine a sensitive data sequence with the pseudorandom sequence in a bitwise manner to generate a protected data sequence, the sensitive data sequence being 
A related prior art would be Nemiroff(20160197724) where the article of manufacture includes instructions to generate (516) the first/second pseudo-random numbers using a pseudo-random number generator by the determined seed value as an input. The first/second pseudo-random numbers are iteratively generated and a counter is updated (520) until the first/second prime numbers are obtained. The first/second prime numbers and the first/second values of the counter are stored. A portion of a key pair is generated (564) using the first and second prime numbers respectively. The information processing system have the capability to re-generate unique cryptographic keys. The instructions can be used to encrypt or decrypt information according to known encryption algorithm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132